 



Exhibit 10.1

MANAGEMENT CONTINUITY AGREEMENT



    This Management Continuity Agreement (“Agreement”) is made and entered into
as of November 1, 2004, by and between Illini Corporation, an Illinois bank
holding company organized under the laws of the Illinois (“Illini”), Illini
Bank, a bank organized under the Illinois Banking Act (“Bank”), and Gaylon E.
Martin, 407 Dover Drive, Chatham, Illinois (“Officer”).

WITNESSETH



    WHEREAS, the Officer is seeking employment with Illini Corporation as
President, and is now employed with the Bank as President;       WHEREAS, Illini
and Bank wish to attract and retain highly qualified executives and to achieve
this goal it is in the best interest of Illini and Bank to secure the continued
services of the Officer regardless of a change in control of Illini, and to
reward the Officer in accordance with his contributions to Illini’s success;    
  WHEREAS, Illini and Officer are willing, in order to induce the Officer to
remain an employee of Illini and Bank, and to provide the Officer a measure of
security with respect to his employment with Illini in the event of a change in
control of Illini so that the Officer will be in a position to act with respect
to a possible change in control of Illini in the best interests of Illini and
its shareholders without concern as to the Officer’s own financial security, and
therefore agree that employment of the Officer shall be terminable only in
accordance with Section II herein;       WHEREAS; Illini is willing, in order to
compensate the Officer fairly for the Officer’s contribution to the prosperity
of Illini, and in order to induce the Officer to remain in employment with
Illini, to agree that Officer shall be compensated in accordance with the terms
and conditions herein. NOW, THEREFORE, Illini, Bank, and Officer agree as
follows:

SECTION I. EMPLOYMENT



  A.   Term. Illini shall continue to employ Officer as its President, and Bank
shall continue to employ Officer as its President until November 1, 2008, (the
“Term”), unless terminated prior to the expiration of the Term pursuant to
Section II herein.     B.   Compensation. As compensation for services provided
to Illini and Bank by Officer pursuant to this Agreement, Illini shall pay the
Officer an annual base salary of $135,000.00. On July 1, 2005, and annually
thereafter, Officers base salary will be adjusted to equal the 75th percentile
of banks of similar asset size according to the Illinois Community Bank salary
surveys.

 



--------------------------------------------------------------------------------



 



      Adjustments to Officers base salary are subject to the approval of the
Board of Directors. It is expressly understood that the annual base salary of
Officer shall be allocated between Illini and Bank in accordance to time devoted
to each position. Officer will not participate in any incentive program except
as may be awarded by the Board of Directors on an arbitrary basis. Such other
compensation and benefit plans are hereinafter referred to collectively as the
“Compensation and Benefits Plans”, and exclude any participation or rights that
Officer may have been granted or offered to Illini stock options, which rights,
to the extent that they exist, are waived by Officer. Officer shall be paid a
$600.00 monthly automobile allowance as reimbursement for the use of his
personally owned automobile and in addition, Officer shall be reimbursed for
gasoline expense incurred in official travel.     C.   Duties. Officer shall
perform such duties and functions as are assigned to him by the bylaws of Illini
or Bank, as amended or restated by the Board of Directors of Illini or by the
Board of Directors of Bank. Illini shall provide the Officers with a description
of his duties at the inception of his employment which shall remain unchanged
until such time as changes in duties or function are approved by Illini’s or
Bank’s Board of Directors. In the event of an actual or potential Change in
Control (as defined in Section II, H) of Illini, Officer shall perform his
duties and function in a manner that is consistent with the best interest of
Illini and its shareholders, without regard to the effect that the potential or
actual Change in Control may have on the officer personally.     D.   Duty of
Loyalty. The Officer shall work full-time for Illini and Bank only, or for a
subsidiary thereof, provided that:



  1.   He may also engage in charitable, civic and other similar activities;    
2.   With the consent of the Board of Directors of Illini or Bank, he may serve
as a director of a business organization not competing with the Illini or Bank;
and     3.   He may make such investment and reinvestment in business activities
as shall not require a substantial portion of his time.



  E.   Duty Not To Disclose Confidential Information. The Officer acknowledges
that his relationship with Illini is one of high trust and confidence, and that
he has access to Confidential Information, as hereinafter defined, of Illini and
Bank. The Officer shall not directly or indirectly, communicate, deliver,
exhibit or provide Confidential Information to any person, firm, partnership,
corporation, organization or entity, except as required in the normal course of

2



--------------------------------------------------------------------------------



 



      the Officer’s duties. The duties contained in this paragraph shall be
binding upon the Officer during the time that he is employed under this
Agreement and following the termination of such employment. Such duties will not
apply to any such Confidential Information that is or becomes in the public
domain through no action on the part of the Officer, is generally disclosed to
third parties by Illini without restriction on such third parties, or is
approved for release by written authorization of the Board of Directors of
Illini or Bank. The term “Confidential Information” shall mean any and all
confidential, proprietary, or secret information relating to the Illini’s or
Bank’s business, services, customers, business operations, or activities and any
and all trade secrets, products, methods of conducting business, information,
skills, knowledge, ideas, know-how or devices used in, developed by, or
pertaining to Illini’s’ or Bank’s business and not generally known, in whole or
in part, in any trade or industry in which Illini is engaged.

Section II. TERMINATION



  A.   Term of Agreement. This Agreement shall run for an initial term of four
years from its inception. Subject to the approval of the Board of Directors of
Illini, or unless Illini terminates for cause, or Officer terminates in
accordance with Section II, the term of this agreement shall be from November 1,
2004 through October 31, 2008. In the event of a termination by Illini for
cause, or by the Officer under Section II, all obligations hereunder shall
terminate except as specifically set forth in the Agreement.     B.   Voluntary
Termination by Officer. The Officer may voluntarily terminate this Agreement by
providing thirty days notice to Illini, in which event Illini shall have no
further obligation to the Officer hereunder from the date of such termination
except to pay Officer earned but unpaid salary and benefits without imposing
further condition or reduction thereof, and the Officer shall have no further
obligation to Illini hereunder except the duty to not disclose Confidential
Information in accordance with Section E.     C.   Termination by Death of
Officer. In the event the Officer’s employment with Illini is terminated due to
the Officer’s death, Illini shall have no further obligation to the Officer, his
hears or legatees hereunder from the date of such termination, except to notify
Officers heirs or legatees of earned but unpaid salary and benefits due under
the Compensation and Benefit Plans and the value, terms and condition of vested
option rights and to pay Officer’s heirs or legatees amounts due officer
hereunder without imposing further condition or reduction thereof and the heirs
and legatees of the Officer shall have no further obligation.

3



--------------------------------------------------------------------------------



 



  D.   Termination by Disability of Officer. In the event of the Officer’s
employment with the Illini is terminated due the Officer’s Permanent Disability,
Illini shall have no further obligation to the Officer hereunder from the date
of such termination except to notify the employee of and pay at the direction of
Officer or persons empowered by Officer to direct payment earned but unpaid
salary and benefits due under the Compensation and Benefit Plans without
imposing further condition or reduction thereof, and Illini shall have no
further obligation to Officer or person empowered by Officer to direct payments
due under the Agreement. For purposes of this Agreement, the term “Permanent
Disability” means a physical or mental condition of the Officer which:



  1.   Has continued uninterrupted for six months;     2.   Is expected to
continue indefinitely; and     3.   Is determined by Illini to render the
Officer incapable of adequately performing his duties.



      In case of dispute in applying “Permanent Disability” to a physical or
mental condition of Officer, the test of disability used by the United States
Social Security Administration for the same or similar purposes shall be the
final standard for determining the “Permanent Disability” of the Officer.     E.
  Termination by Illini Without Cause. Illini may terminate this Agreement
without cause prior to the Firm Term as hereinafter defined by providing thirty
days notice to the Officer. In such event, the Officer shall have no further
obligation to Illini hereunder, except the duty to not disclose Confidential
Information in accordance with Section I, E, and Illini shall have no further
obligation to the Officer hereunder from the date of such termination except
(i) to pay to the Officer the salary payments described in Section I, B, in the
amount in effect on the date of termination for a period of twelve months from
the date of termination, (ii) to pay to the Officer any other benefits under the
Compensation and Benefit Plans without imposing further condition or reduction;
and provided, however, that any benefit to be provided by a Compensation and
Benefit Plan may be provided by Illini through cash or equivalent value or
through a nonqualified arrangement or arrangements if, in the judgment of
Illini, permitting the Officer to participate in such plan after the date of
termination would adversely affect the tax status of such plan, and if, in the
judgment of the Officer, any proposed cash or

4



--------------------------------------------------------------------------------



 



      equivalent value through a nonqualified arrangement or arrangement would
not materially increase the tax liabilities of Officer under federal or state
income tax or estate tax laws.     F.   Termination by Illini With Cause. Prior
to or during the Firm Term, Illini may terminate this Agreement for Cause. For
purposes of this Agreement, Cause shall mean;



  1.   The Officer’s willful and material breach of a provision of this
Agreement; or     2.   The Officer willfully engages in illegal conduct or gross
misconduct, which materially and demonstrably injures Illini;



      For purposes of determining whether “Cause” exists, no act or failure to
act, on the Officer’s part shall be considered “willful” unless it is done, or
omitted to be done, by the Officer in bad faith or without reasonable belief by
the Officer that his action or omission was in the best interest of Illini. In
the event of the Officer’s termination for Cause, Illini will have no further
obligation to the Officer under the Agreement from the date of such termination.

     G. Termination Following Change in Control. In the event there is a Change
in Control of Illini, as defined in Section H below, during the Term, and
(1) within the period commencing twelve months prior to the date of a Change in
Control and ending twelve months following the date of the Change in Control
(the “Firm Term”), the Officer’s employment hereunder is terminated by the
Illini other than for Cause, a defined in Section II, F; or (2) within the Firm
Term, the Officer resigns from his employment hereunder upon thirty days written
notice given to Illini within thirty days following a change of control, then
the Officer shall have no further obligation to Illini hereunder, except the
duty not to disclose Confidential Information in accordance with Section I, E,
and Illini shall have no further obligation to the Officer hereunder from the
date of termination except (i) to pay to the Officer the salary payments
described in Section I, B, in the amount in effect on the date of termination,
for the balance of the term of the contract, (ii) to pay to the Officer any
other benefits due under the Compensation and Benefit Plans without imposing
further condition or reduction thereof.

H. Change in Control Defined. A Change in Control of the Illini shall have
occurred:



  1.   On the fifth day preceding the scheduled expiration date of a tender
offer by, or exchange offer by any corporation, person, other entity or group
(other than Illini or any of its wholly owned subsidiaries), to acquire Voting
Stock of Illini if:



  i.   After giving effect to such offer such corporation, person, other

5



--------------------------------------------------------------------------------



 



      Entity or group would own 50% or more of the Voting Stock of the Illini;  
  ii.   There shall have been filed documents with the Securities and Exchange
Commission in connection therewith (or, if no such Filing is required, public
evidence that the offer has already commenced); and such corporation, person,
other entity or group has secured all required regulatory approvals to own or
control 50% or more of the Voting Stock of Illini;



  2.   If the shareholders of Illini approve a definitive agreement to merger or
consolidate Illini with or into another corporation in a transaction in which
neither Illini nor any of its wholly owned subsidiaries will be the surviving
corporation, or to sell or otherwise dispose of all or substantially all of the
Illini’s assets to any corporation, person, other entity or group (other than
Illini or any of its wholly owned subsidiaries), and such definitive agreement
is consummated;



  i.   (c) If any corporation, person, other entity or group (other than Illini
or any of its wholly owned subsidiaries) becomes the Beneficial Owner (as that
term is defined in the Securities and Exchange Commission’s Rule 13d-3 under the
Securities Exchange Act of 1934) of stock representing 50% or more of the Voting
Stock of Illini; or     ii.   (d) If during any period of two consecutive years
Continuing Directors cease to comprise a majority of Illini’s Board of
Directors.



  3.   The term “Continuing Director’ means:



  i.   Any member of the Board of Directors of Illini at the Beginning of any
period of two consecutive years; and     ii.   Any person who subsequently
becomes a member of the Board of Directors of the Illini, if:

(i) Such person’s nomination for election or election to the Board of Directors
of Illini or Illini is recommended or approved by resolution of a majority of
the Continuing Directors; or

(ii) Such a person is included a nominee in a proxy statement of the Illini
distributed when a majority of the Board of Directors

6



--------------------------------------------------------------------------------



 



of Illini or Illini consists of Continuing Directors.



  4.   “Voting Stock” means those shares of Illini entitled to vote generally in
the election of directors.

I. Termination of Related Offices. The parties agree that in the event Officer’s
employment by Illini is terminated for any reason, Officer will immediately
resign from all other positions or offices held with Illini, including any
directorships with Illini, or any subsidiaries thereof.

Section III. MISCELLANEOUS

A. Assignment of Officer’s Rights. The Officer may not assign, pledge or
otherwise transfer any of the benefits of this Agreement either before or after
termination of employment, and any purported assignment, pledge or transfer of
any payment to be made by “Illini” hereunder shall be subject to the claims of
creditors of the Officer.

B. Agreements Binding on Successor. This Agreement shall be binding and inure to
the benefit of the parties hereto and their respective successors, assign,
personal representatives, heirs, legatees and beneficiaries.

C. Notices. Any notice required or desired to be given under this Agreement
shall be deemed given if in writing and sent by first class mail to the Officer
or Illini, at his or its address as set forth above, or to such other address of
which either the Officer or Illini shall notify the other in writing.

D. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either the Officer or Illini.

E. Intellectual Property Rights. Officer shall have sole and exclusive rights
over any intellectual property created by him while employed under this
Agreement, and shall not be subject to claims by Illini of rights they may have
under equity or statute arising from Officer’s employment with Illini.

F. Entire Agreement. This Agreement contains the entire understanding of the
parties and supersedes prior agreements between Office and Illini. It may be
modified or amended only by an agreement in writing signed by the party against
whom enforcement of any change or amendment is sought.

G. Severability of Provisions. If for any reason any paragraph, term or
provision of this Agreement is held to be invalid or unenforceable, all other
valid provisions herein shall

7



--------------------------------------------------------------------------------



 



remain in full force and effect and all paragraphs, terms and provisions of this
Agreement shall be deemed to be several in nature. An Offer of Employment
containing various special terms and conditions of the Officer’s employment was
made between Illini and Officer and is attached to this Agreement and
incorporated hereinto by this reference.

H. Governing Law. This Agreement is made in, and shall be governed by, the laws
of the State of Illinois.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

          ILLINI CORPORATION             (OFFICER) ILLINI BANK    
By:
  /s/ Thomas A. Black   /s/ Gaylon E. Martin

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Its: Chairman   Date: November 9, 2004 Date: November 1, 2004    

8